Citation Nr: 0804838	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
December 1953.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran's service medical records (SMRs) are 
substantially absent, with the exception of some dental 
records, records of hospitalization and treatment associated 
with a left ring finger avulsion injury and subsequent 
amputation, and a December 1953 service separation 
examination.  The separation examination includes only a 
whispered voice test for hearing loss, which indicates 15/15 
for each ear.  No hearing difficulties are noted on that 
examination report.  

The veteran was afforded a VA examination in April 1954 for 
compensation purposes, but that examination was directed at 
his left ring finger amputation, and no audiometric testing 
was performed. 

The record reflects that from November 1955 to December 1955 
the veteran was hospitalization at a VA facility for 
difficulties with mental processes as a residual of a 
meningitis infection.  However, the obtained report of that 
hospitalization and associated treatment records include no 
testing or treatment for hearing loss.  

The veteran submitted a claim in December 1955 for an "ear 
condition."  He then asserted that the disorder was caused 
by concussion on the weapons firing range in October 1952.  
He also then noted his history of meningitis. 

In December 1955 the RO requested, through official channels, 
records of treatment pertaining to the veteran's report of 
concussive injury on the firing range in October 1952.  A 
reply in March 1956 indicated that no records were found.  A 
further request in March 1956 was made to the Army Records 
Center, for pertinent treatment records.  A reply in March 
1956 informed that no additional medical records were found.  
However, it appears that the records searched were only those 
dated from August 28, 1951, through September 22, 1952, 
whereas the veteran had expressly stated that the injury 
occurred in October 1952.  Thus, a failure to find any record 
or sick call report over the interval researched, from this 
second search, is unsurprising.  The Board further notes that 
while the March 1956 request was made to the Army Records 
Center, the veteran served in the Air Force.  

The RO in April 1956 sent the veteran a form letter stating 
that available service records failed to show an ear 
condition, and informing that he needed to submit additional 
evidence to support the claim.  The letter did not inform the 
veteran of the absence from the record of most of his SMR.  
The veteran did not then submit additional evidence, and the 
RO did not pursue the claim further, with no issuance of a 
decision on the claim.  By failing to reply within one year 
of that April 1956 request for evidence, the veteran 
abandoned the December 1955 claim for service connection for 
an "ear condition."  38 C.F.R. § 3.158.  

For his current claim, the veteran has contended in submitted 
statements and hearing testimony, that he was a machinegunner 
in service, including on B-29 bomber aircraft,without use of 
hearing protection.  He further contends that while on the 
firing range in October 1952 an old master sergeant had drawn 
a 45-caliber handgun and fired down the target range, with 
the handgun only one or two feet from the veteran's head, 
causing the veteran to suffer approximately three days of 
deafness.  He contends that, as a result of such in-service 
noise exposures, he has had bilateral hearing loss from 
service to the present.  He also submitted in December 2007 a 
statement from his brother, attesting that he was in training 
in service with the veteran, and on the firing range they 
were required to use 45-caliber handguns without ear 
protection.  

These lay statements must be considered in support of the 
claim.  Lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

Notwithstanding the veteran's abandonment of his prior claim, 
the fact remains that he has never been afforded a VA 
examination to address his hearing loss as possibly related 
to service, even though he submitted a claim for this 
disability only two years after separation from service.  The 
Board considers a VA examination to address the veteran's 
hearing loss, and the likelihood that current hearing loss is 
related to in-service exposure, to be appropriate in this 
case.  In this regard, the third prong of 38 C.F.R. § 
3.159(c)(4)(I), requires a VA examination to address the 
question of etiology as related to service, when the veteran 
presents a claim for service connection and meets the low 
threshold requirement that he "indicate" that the claimed 
disability or symptoms may be associated with service.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006) (citing 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
veteran's past and current statements indicate that currently 
assessed hearing loss may be related to acoustic trauma in 
service.  The absence of any VA examination addressing this 
issue necessitates an examination.  We also note that service 
connection has been recently denied for tinnitus; although an 
appeal is not currently before us, the Board believes it 
would be expeditious for both VA and the veteran to include 
an assessment of that matter in the examination.

The Board notes that the VCAA notice sent to the veteran in 
August 2005 erroneously informed him that new and material 
evidence was required to reopen his claim for service 
connection for bilateral hearing loss.  As discussed above, 
there was no prior RO adjudication of the issue, and hence 
there was no necessity to reopen the claim.  An appropriate 
VCAA letter should accordingly be issued to the veteran 
addressing his claim for service connection for hearing loss.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with all 
notice and assistance requirements set forth 
in the VCAA and its implementing regulations, 
to include advising the veteran of the 
evidence necessary to substantiate his claim, 
as well as what evidence he is to provide and 
what evidence VA will attempt to obtain, to 
include in accordance with currently 
applicable judicial caselaw.  All indicated 
evidence should be obtained, with appropriate 
authorization.  

2.  A copy of the veteran's service personnel 
records, to include his DD Form 214 or 
equivalent service separation documents, 
should be obtained and associated with the 
claims folder.  A further attempt should also 
be made to obtain and associate with the 
claims folder any as-yet-unobtained service 
medical records.  

3.  Thereafter, afford the veteran a VA 
examination for compensation purpose 
conducted by an appropriate specialist in 
hearing loss disorders and neurological 
disorders affecting the ears, to address the 
nature and etiology of the veteran's hearing 
loss.  The claims folder must be made 
available to the examiner for review prior to 
examination.  All necessary tests and studies 
should be performed.  The examiner must 
review the veteran's reported history of 
acoustic trauma in service, his duties and 
activities in service and after service, and 
evidence of record supporting his exposure to 
acoustic trauma in service.  

a.  The examiner should address 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the veteran has 
hearing loss that began in service or 
is otherwise causally related to 
service.  The examiner should at the 
same time provide an opinion 
addressing whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran has tinnitus that began in 
service or is otherwise causally 
related to service.  In answering 
these questions, the examiner should 
obtain audiometric readings, and 
interpret whether these reflect 
hearing loss due to acoustic trauma, 
or contrarily whether they reflect 
age-related or otherwise incurred 
hearing loss.  

b.  Note:  The term "at least as 
likely as not" as used above does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

c.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions 
of the examiner should reflect review 
of the claims folder, and the 
discussion of pertinent evidence.

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


